DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al (US2008/0083746) in view of EP-2455964.
Lucas et al discloses a heater (200, Figure 5, para. 0025) comprising an aluminum nitride base, one longitudinally extending resistive trace (220) on base, a conductor (230) on base connected to trace (Figure 5), four glass layers (Figures 6-6A, para. 0031-0032, 0035-0037, 0045) overlying trace but not an entirety of conductor (multiple layers 260A-C, 262A-C, Figure 6A), a thermistor (chip, 0028, 0034) on base on a side opposite trace and conductor, a fifth layer (para. 0031-0032, 0035-0037, 0045), trace is a blend of silver and palladium (para. 0029), conductor is a blend of silver and platinum (para. 0030), two consecutive layers (240) of the same material (para. 0031, 0045; AP5707), and three consecutive layers are dissimilar (250, para. 0031, 0032, 0045; AP5349).  Lucas et al does not disclose aluminum nitride having equal to less than 1% impurities which do not include polybrominated biphenyl, polybrominated diphenyl ether, hexabromocyclododecane, pvc, chlorinated parrafin, phthalate, cadmium, hexavalent chromium, lead, and mercury, AlN base with a thickness of 0.5-0.7 mm, a length of 150-160 mm, a width of 6-8 mm, resistive trace with a thickness of 10-13 µm, a length of 135-145 mm, and a width of 4.5-5.5 mm and a conductor with a thickness of 9-15 µm, length of 11-13 mm, and width of 4.8-5.8 mm, four glass layer with a thickness of 10-13/24/65 µm, length of 135-145 mm, and width of 4.5-5.5 mm.  EP-2455964 discloses aluminum nitride having equal to less than 1% impurities (para. 0028) which do not include polybrominated biphenyl, polybrominated diphenyl ether, hexabromocyclododecane, pvc, chlorinated parrafin, phthalate, cadmium, hexavalent chromium, lead, and mercury (para. 0028).  It would have been obvious to one of ordinary skill in the art to have included aluminum nitride having equal to less than 1% impurities which do not include polybrominated biphenyl, polybrominated diphenyl ether, hexabromocyclododecane, pvc, chlorinated parrafin, phthalate, cadmium, hexavalent chromium, lead, and mercury as disclosed by EP-2455964 in the heater of Lucas et al because, aluminum nitride having equal to less than 1% impurities which do not include polybrominated biphenyl, polybrominated diphenyl ether, hexabromocyclododecane, pvc, chlorinated parrafin, phthalate, cadmium, hexavalent chromium, lead, and mercury ensures the integrity of the AlN base by having high thermal conductivity, low heat capacity and resistance to oxidation.  While neither Lucas et al nor EP-2455964 disclose a specific thickness, length and width of the base, trace and conductor of AlN base with a thickness of 0.5-0.7 mm, a length of 150-160 mm, a width of 6-8 mm, resistive trace with a thickness of 10-13 µm, a length of 135-145 mm, and a width of 4.5-5.5 mm and a conductor with a thickness of 9-15 µm, length of 11-13 mm, and width of 4.8-5.8 mm, four glass layer with a thickness of 10-13/24/65 µm, length of 135-145 mm, and width of 4.5-5.5 mm , Lucas et al does disclose thickness, length, and width (Figure 5, 6, 6A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included AlN base with a thickness of 0.5-0.7 mm, a length of 150-160 mm, a width of 6-8 mm, resistive trace with a thickness of 10-13 µm, a length of 135-145 mm, and a width of 4.5-5.5 mm and a conductor with a thickness of 9-15 µm, length of 11-13 mm, and width of 4.8-5.8 mm, four glass layer with a thickness of 10-13/24/65 µm, length of 135-145 mm, and width of 4.5-5.5 mm as a matter of design choice.
Claim(s) 6-8, 16, 17, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al in view of EP-2455964 as applied to claim 1 above, and further in view of Nishimoto et al (US2016/0219693).
Lucas et al in view of EP-2455964 discloses all of the recited subject matter except four glass layers with a viscosity of 100/90/65/61 Pa . s or less and a solid content of 65%/61%.  Nishimoto et al discloses four glass layers with a viscosity of 100/90/65/61 Pa . s or less (para. 0055, 0008, 0017) and a solid content of 65%/61% (para. 0089-0091).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included four glass layers with a viscosity of 100/90/65/61 Pa . s or less and a solid content of 65%/61% of Nishimoto et al in the heater of Lucas et al in view of EP-2455964 because, four glass layers with a viscosity of 100/90/65/61 Pa . s or less act as a more efficient insulator and a solid content of 65%/61% allows for a more effective bonding during the printing process.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al in view of EP-2455964 as applied to claims 1 and 13 above, and further in view of Koda et al (US2016/0358701).
Lucas et al in view of EP-2455964 discloses all of the recited subject matter except a blend of silver and palladium is 80% silver and 20% palladium.  Koda et al discloses a blend of silver and palladium wherein silver is 80% and 20% is palladium (para. 0055, 0008, 0017).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a blend of silver and palladium wherein silver is 80% and palladium is 20% as disclosed by Koda et al in the heater of Lucas et al in view of EP-2455964 because, a blend of silver and palladium wherein silver is 80% silver and palladium is 20% creates high conductivity and density and prevents sulfuration and migration of silver and for improved adhesion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/December 9, 2022						Primary Examiner, Art Unit 3761